Citation Nr: 1643164	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as a bad heart valve.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	New Mexico Department of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Veteran testified at a hearing before the Board.  He submitted additional evidence at that time with a waiver of regional office jurisdiction. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his heart disability, hypertension, and prostate cancer were caused or aggravated by exposure to herbicides during the Vietnam War.  While he did not serve in Vietnam, he testified that he had service in Okinawa, including at the Naha Air Force Base, as well as at Barber's Point, Hawaii, and made trips to areas that he contends were contaminated by herbicides, Guam, Johnston Island, and the Formosa Straits.

The VA Adjudication Procedure Manual provides procedures for verification of exposure to herbicides in locations other than the Republic of Vietnam or the Demilitarized Zone in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10(o).  Specifically, if the Veteran alleges exposure to herbicides in a location other than Thailand, he should be asked for the approximate dates, location, and nature of the alleged exposure.  If this information is received, VA should furnish the Veteran's detailed description to the Compensation Service via email to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged, and if sufficient information to permit a search by the Joint Services Records Research Center (JSRRC) has been provided, a request for verification of exposure to herbicides should be sent to the JSRRC.  If the Veteran does not respond, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  

To date, the above development has not occurred in this case.  In order to assist the Veteran, such should be accomplished on remand.  Also on remand, the Veteran's service personnel records should be requested.  If herbicide exposure is confirmed, VA examinations with regard to the claims for service connection for a heart disability and for hypertension should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service personnel records.  If those records are unavailable, inform the Veteran.

2.  Ask the Veteran for approximate dates, location, and nature of the alleged herbicide exposure.  Then, develop the case as outlined by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10(o).  

3.  If, and only if, the Veteran's herbicide exposure is confirmed, schedule him for a VA examination.  The VA examiner should review the claims file.  All opinions reached should be accompanied by a well-explained rationale.  The examiner should answer the following:

a)  Does the Veteran suffer from a heart disability that could be considered ischemic heart disease, taking into consideration the Veteran's diagnoses of aortic stenosis, atrial fibrillation, arrhythmia, and "personal history of congestive heart failure"?

b)  Is it as likely as not that the Veteran's hypertension is caused or aggravated by his service, to include exposure to herbicides, with consideration that the National Academy of Sciences has previously concluded that there is "limited or suggestive evidence" of an association between exposure to Agent Orange and hypertension?

4.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




